64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tommy R. ROBINSON, Plaintiff-Appellant,v.Sewall B. SMITH, Warden;  Carol A. Jackson, AdministrativeCoordinator;  J. Wouldridge, Captain, InmateHousing Supervisor;  Unknown NamedDefendants, Defendants-Appellees.
No. 95-6451.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1995.Decided:  Aug. 17, 1995.

Tommy R. Robinson, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Amy Kushner Kline, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motion for reconsideration.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Robinson v. Smith, No. CA-94-571-HAR (D. Md. Mar. 10, 1995 & Apr. 6, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED